UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HISPANIC FEDERATION, ALIANZA NACIONAL DE
 CAMPESINAS, GREENLATINOS, LABOR COUNCIL
 FOR LATIN AMERICAN ADVANCEMENT,
 NATIONAL HISPANIC MEDICAL ASSOCIATION, and
 SOUTHWEST ENVIRONMENTAL CENTER,
                                                                      1:18-cv-12077-MKV
                           Plaintiffs,
                                                                            ORDER
                          -against-
                                                                  USDC SDNY
 UNITED STATES DEPARTMENT OF THE AIR FORCE,                       DOCUMENT
                                                                  ELECTRONICALLY FILED
                           Defendant.                             DOC #:
                                                                  DATE FILED: 3/6/2020
MARY KAY VYSKOCIL, United States District Judge:

       Whereas this case has been assigned to me for all purposes, it is hereby,

ORDERED that parties should file a joint letter apprising the Court of the status of document

productions in response to the Plaintiffs’ FOIA request no later than March 20, 2020.

       The status letter should not exceed three pages and should be filed on ECF.




SO ORDERED.
                                                    _________________________________
Date: March 6, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
